             Case 2:21-cv-00270-BJR Document 35-1 Filed 05/28/21 Page 1 of 6




                                              THE HONORABLE BARABARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10    PARLER, LLC,                                         Case No. 21-cv-00270-BJR

11                            Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                           PLAINTIFF’S MOTION FOR RULE 11
12           vs.                                           SANCTIONS
13    AMAZON WEB SERVICES, INC., and
      AMAZON.COM, INC.,
14

15                            Defendants.

16                                         [PROPOSED] ORDER
17          THIS MATTER is before the Court on Plaintiff’s Motion for Rule 11 Sanctions. Pursuant
18   to Fed. R. Civ. Proc. 11(c)(6), the Court enters the following findings of fact and conclusions of
19   law:
20          FINDINGS OF FACT:
21          1.      On March 2, 2021, at 4:27 p.m., Parler filed a complaint in the Superior Court of
22   the State of Washington for King County (the “State Complaint”) bringing solely Washington
23   state-based claims (the “State Action”) against AWS and Amazon.com, Inc. (“Amazon”).
24          2.      On March 3, 2021, Amazon filed a Notice of Removal of the State Action, 24
25   minutes prior to being served by Parler with the complaint in the State Action.
      [PROPOSED] ORDER RE: PLAINTIFF’S MOTION                                           LAW OFFICES
      FOR RULE 11 SANCTIONS                                                         CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 1                                       1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35-1 Filed 05/28/21 Page 2 of 6




 1          3.       In its Notice of Removal, Amazon alleged that “Parler is a Nevada limited liability

 2   corporation with its principal place of business in Henderson, Nevada,” that “Parler therefore is a

 3   citizen of Nevada,” and that “this case [therefore] satisfies the complete diversity requirement

 4   because Defendants are not citizens of the same state as Parler. . . .”

 5          4.      Defendants are citizens of both Washington and Delaware.

 6          5.      Parler is a limited liability company.

 7          6.      Amazon’s Notice of Removal failed to identify the citizenship of Parler’s members,

 8   as required by LCR 101(f). Instead, Amazon applied the citizenship test for ordinary corporations

 9   in its Notice of Removal, rather than for limited liability companies.

10          7.      Amazon compounded its error in treating Parler’s status as an ordinary corporation

11   when it cited several standards for determining the citizenship of such a corporation, rather than

12   an LLC. It cited 28 U.S.C. §1332 for the proposition that “a corporation shall be deemed to be a

13   citizen of every State . . . by which it has been incorporated and of the State . . . where it has its

14   principal place of business.”

15          8.      Following Amazon’s Notice of Removal, counsel for Parler conferred with counsel

16   for Amazon to address Amazon’s erroneous assertion of complete diversity, during which counsel

17   for Amazon acknowledged via email that its Notice of Removal applied the wrong standard for

18   determining Parler’s citizenship.

19          9.      Since then, Parler has demanded on at least 3 separate occasions via emails on

20   March 11, 13 and 18, 2021, respectively, that Amazon stipulate to remand.

21          10.     On April 7, 2021, counsel for Parler also wrote a letter to counsel for Amazon

22   concerning potential Rule 11 sanctions requesting again that Amazon stipulate to a remand or

23   provide an explanation for its claimed basis of diversity jurisdiction.

24          11.     On April 30, 2021, Parler served Amazon with a draft of its Motion for Rule 11

25   sanctions. In the draft Rule 11 Motion that was served on Amazon’s counsel, Parler challenged
      [PROPOSED] ORDER RE: PLAINTIFF’S MOTION                                              LAW OFFICES
      FOR RULE 11 SANCTIONS                                                            CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 2                                          1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35-1 Filed 05/28/21 Page 3 of 6




 1   two of Amazon’s contentions, claiming that they violated Rule 11(b): (1) that Parler was not solely

 2   a citizen of Nevada, and (2) that complete diversity existed.

 3          12.     On May 21, 2021, two and a half months after filing its Notice of Removal, Amazon

 4   filed a Motion for Leave to Amend Notice of Removal (Dkt. 33), to remove its erroneous allegation

 5   that Parler was a Nevada citizen, instead alleging “on information and belief” that “Parler is neither

 6   a citizen of Delaware nor Washington.”

 7          13.     Parler’s proposed amended notice of removal also alleges that, “on information and

 8   belief,” “complete diversity exists.”

 9          14.     Amazon’s proposed amended notice of removal does not even try to correct its

10   unsupported statement that “complete diversity of citizenship exists.”

11          15.     One of Parler’s members is NDM Ascendant LLC, a Delaware limited liability

12   company.

13          16.     In turn, NDM Ascendant LLC’s citizenship is determined by the citizenship of its

14   members, which include the Rebekah Mercer 2020 Irrevocable Trust (the “Trust”), which was

15   formed under the laws of Delaware.

16          17.     According to Parler’s Corporate Disclosure Statement, one of the trustees of the

17   Trust is the J.P. Morgan Trust Company of Delaware, a company headquartered and incorporated

18   in Delaware, making it a citizen of Delaware.

19          18.     Amazon bears the burden to show that it does not share common citizenship with

20   Parler, but it has offered no good faith basis to meet that burden.

21          19.     Amazon has admitted it is not in possession of any facts that support its claim that

22   Parler is not a Delaware Citizen or that there is complete diversity of citizenship. Instead, it has

23   repeatedly requested this court to allow it to conduct jurisdictional discovery.

24

25
      [PROPOSED] ORDER RE: PLAINTIFF’S MOTION                                             LAW OFFICES
      FOR RULE 11 SANCTIONS                                                           CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 3                                         1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 35-1 Filed 05/28/21 Page 4 of 6




 1          CONCLUSIONS OF LAW:

 2          1.      Parler has complied with the “safe harbor” provision under Fed. R. Civ. Proc.

 3   11(c)(2) by serving Amazon’s counsel with a draft of its motion for Rule 11 Sanctions 21 days

 4   prior to filing its Motion for Rule 11 Sanctions. In response to the safe harbor motion, Amazon

 5   failed to withdraw or appropriately correct the conduct challenged by Parler. See EB-Bran

 6   Productions, Inc. v. Warner Elektra Atlantic, Inc., 2006 WL 932085 (E.D. Mich. 2006) (sanctions

 7   awarded after party failed to appropriately correct challenged conduct).            Indeed, Amazon’s

 8   proposed amended notice of removal still asserts that there is complete diversity of citizenship

 9   between the parties without a good faith basis and without complying with LCR 101.

10          2.      Among other things, Amazon failed to appropriately correct its unsupported

11   conclusion that complete diversity of citizenship exists. Amazon has no objective basis for

12   meeting its substantial burden of showing that this court has jurisdiction under 28 U.S.C. 1441(b).

13   Amazon bears the burden of establishing that diversity jurisdiction exists. See Gaus v. Miles, Inc.,

14   980 F.2d 564, 566 (9th Cir. 1992). Federal courts apply a “strong presumption against removal

15   jurisdiction,” which “means that the defendant always has the burden of establishing that removal

16   is proper, and that the court resolves all ambiguity in favor of remand to state court.” Hunter v.

17   Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). Amazon’s proposed amended notice of

18   removal fails to appropriately correct the challenged assertion that “complete diversity exists”

19   because that conclusion does not have any evidentiary support and that contention is not supported

20   by existing law. Amazon’s Notice of Removal, and its proposed amended notice of removal, fail

21   to identify any facts that support its assertion that “complete diversity of jurisdiction exists.”

22   Amazon’s Notice of Removal and proposed amended notice of removal failed to comply with LCR

23   101(f), because it does not identify the citizenship of any of Parler’s members.

24          3.      By filing its Notice of Removal in an attempt to take advantage of “snap removal,”

25   Amazon failed to conduct a reasonable investigation of Parler’s citizenship and applied the wrong
      [PROPOSED] ORDER RE: PLAINTIFF’S MOTION                                            LAW OFFICES
      FOR RULE 11 SANCTIONS                                                          CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 4                                        1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35-1 Filed 05/28/21 Page 5 of 6




 1   test to determine Parler’s citizenship. If Amazon had taken the time to complete a reasonable

 2   inquiry, then it would have been served with Parler’s complaint in the State Action, which would

 3   have completely foreclosed a removal attempt by Amazon.

 4          4.      The Court holds that Rule 11(b) has been violated because Amazon did not conduct

 5   a reasonable inquiry prior to filing its notice of removal, Amazon’s contention that there is

 6   complete diversity of citizenship is not warranted by existing law strictly construing removal

 7   jurisdiction and does not have a good faith factual basis.

 8          WHEREFORE, upon consideration of Plaintiff’s Motion for Rule 11 Sanctions, and the

 9   arguments and materials presented in support thereof and in opposition thereto, and it appearing

10   proper to do so, it is hereby ORDERED that the motion is GRANTED. The Court sanctions

11   Amazon’s counsel, Ambika K. Doran, Robert E. Miller, Caesar Kalinowsk and Alonzo Wickers

12   IV and the law firm of Davis Wright Tremaine LLP, by awarding all reasonable attorney’s fees

13   and expenses to Plaintiff in connection with litigating this matter in federal court, including

14   opposing Defendants’ Notice of Removal, bringing a Motion for Remand, opposing Defendants’

15   Motion for Leave to Amend the Notice of Removal, and for seeking and filing the present Motion

16   for Rule 11 Sanctions. See Breckenridge Prop. Fund 2016, LLC v. Eriks, 2018 WL 4772085, at

17   *4 (W.D. Wash. Oct. 3, 2018). The court finds that such a sanction is sufficient to deter repetition

18   of the conduct or comparable conduct by others similarly situated.

19          Plaintiff’s counsel is permitted to file, within 14 days of the entry of this order, a fee petition

20   to approve an award of all attorney’s fees awarded above. Amazon may file a response per this

21   Court’s normal chambers procedures. In support of its fee petition, Plaintiff’s counsel must attach

22   the invoices for which it is seeking reimbursement, but Plaintiff’s counsel are expressly authorized

23   to file a redacted version of any time entry descriptions that reveal any internal matters,

24   confidential research topics, strategy, time entries that are irrelevant to this analysis or other

25   attorney-client or work product privileged materials. Plaintiff is authorized to file such materials
      [PROPOSED] ORDER RE: PLAINTIFF’S MOTION                                                LAW OFFICES
      FOR RULE 11 SANCTIONS                                                              CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 5                                            1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                                 TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 35-1 Filed 05/28/21 Page 6 of 6




 1   under seal pursuant to LCR 5(g)(2)(A), without any need to further comply with the provisions of

 2   LCR 5(g).

 3          DATED this ____ day of ________________, 2021.
 4

 5                                               _____________________________________
                                                 HONORABLE BARABARA J. ROTHSTEIN
 6                                               UNITED STATES DISTRICT JUDGE

 7

 8   Prepared by:

 9   CALFO EAKES LLP

10   By      s/Angelo J. Calfo
     Angelo J. Calfo, WSBA# 27079
11   1301 Second Avenue, Suite 2800
     Seattle, WA 98101
     Phone: (206) 407-2200
12   Fax: (206) 407-2224
     Email: angeloc@calfoeakes.com
13
     DAVID J. GROESBECK, P.S.
14
     David J. Groesbeck, WSBA # 24749
15   1333 E. Johns Prairie Rd.
     Shelton, WA 98584
16   Phone: (509) 747-2800
     Email: david@groesbecklaw.com
17
     SCHAERR |JAFFE LLP
18
     Gene C. Schaerr (pro hac vice to be submitted)
19   H. Christopher Bartolomucci (pro hac vice to be submitted)
     1717 K Street NW, Suite 900
20   Washington, DC 20006

21   Counsel for Plaintiff Parler LLC

22

23

24

25
      [PROPOSED] ORDER RE: PLAINTIFF’S MOTION                                         LAW OFFICES
      FOR RULE 11 SANCTIONS                                                       CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 6                                     1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
                                                                          TEL (206) 407-2200 FAX (206) 407-2224
